Exhibit 10.2

 

THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF REQUIRED BY
THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT. BY ENTERING INTO
THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS ACQUIRING THE COMMON STOCK PURSUANT TO AN EXEMPTION FROM REGISTRATION
PURSUANT TO REGULATION D PROMULGATED UNDER THE SECURITIES ACT AND WILL NOT
ENGAGE IN ANY TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE COMPANY
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.

DEMAND POOLING, INC.

SUBSCRIPTION AGREEMENT

Name of Subscriber: Kai Cheng Tang

Address of Subscriber: 68 Dorado Terrace, San Francisco, California 94112

Number of Shares of Common Stock: 68,812,415

Purchase Price:  $70,000.00

 

TO: Demand Pooling, Inc. (formerly known as Accelerated Acquisitions V, Inc.), a
Delaware corporation (the “Company”).

The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the “Shares”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”) specified above in accordance with and subject to the terms,
provisions and conditions set forth herein. The Subscriber agrees to pay to the
Company $0.001017258 per Share, for a total purchase price (the “Purchase
Price”) equal to the amount set forth above.

The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company. The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected. Upon such
rejection, the Subscriber shall have no further obligations to the Company.

A.  Payment. In connection with this Subscription Agreement and subject to
acceptance by the Company, the Subscriber hereby agrees with the Company as
follows:

1.  The sale of the Shares offered or subscribed for pursuant to this private
placement will be closed not later than the second business day immediately
following the acceptance by the Company of this Subscription Agreement (the
“Closing Date”). On the Closing Date, the Subscriber will pay to the Company the
Purchase Price in immediately available funds, by wire transfer as directed by
the Company Upon the Subscriber’s payment in full of the Purchase Price as
contemplated by this Part A.1, the Company shall issue to the Subscriber that
number of whole shares of Common Stock subscribed for by Subscriber pursuant
hereto. The shares of Common Stock issued to the Subscriber in consideration for
such payment shall be validly issued and outstanding, and fully paid and
non-assessable.

B.  Acknowledgments and Covenants.

1.  The Subscriber hereby agrees to pay all costs and expenses incurred by or on
behalf of the Company, including reasonable attorneys’ fees and disbursements,
in connection with enforcing the Subscriber’s obligations under this
Subscription Agreement in the event of any default in respect of its obligations
hereunder.

2.  Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company must withhold tax with respect to certain transfers of
property if a stockholder of the Company is a foreign person. To inform the
Company whether withholding is required with respect to the Subscriber’s
interest in the Company, the Subscriber shall complete a Form W-9 or applicable
Form W-8.

3.  The Subscriber acknowledges and agrees that the Shares will be issued
subject to the terms of this Subscription Agreement and that any certificates
evidencing the Shares will bear appropriate legends to that effect, including a
legend in substantially the form set forth on the first page of this
Subscription Agreement (insofar as applicable) and as otherwise provided
pursuant hereto.

C.   Representations and Warranties.

1.  Subscriber Representations and Warranties. The Subscriber warrants,
represents and agrees with the Company as follows:

(a)  Upon acceptance by the Company, this Subscription Agreement is irrevocable
and shall constitute a binding commitment of the Subscriber.

(b)  Subscriber is acquiring the Shares for his own account, not on behalf or
for the account of any other Person.

(c)  The Subscriber will make all re-sales of the Shares only pursuant to a
registration statement under the Securities Act or pursuant to an available
exemption from registration under the Securities Act.

(d)  The Company is and will be relying on the truth and accuracy of
Subscriber’s representations, warranties, agreements, acknowledgements and
understandings as set forth herein, in order to determine the applicability of
such exemptions and the suitability of Subscriber and his/her/its acquisition of
the Shares.

(e)  Subscriber has been provided all necessary and appropriate information
about the Company to make an informed investment decision with respect to the
acquisition of the Shares. WITHOUT LIMITING THE FOREGOING, THE SUBSCRIBER
ACKNOWLEDGES THAT AN INVESTMENT IN THE COMPANY INVOLVES SUBSTANTIAL RISK AND THE
SUBSCRIBER MAY LOSE HIS ENTIRE INVESTMENT.

(f)  Subscriber has sufficient knowledge and experience in financial and
business matters and is capable of evaluating the risks and merits of
Subscriber’s investment in the Company; Subscriber has been provided the
opportunity to make all necessary and appropriate inquiries of the Company
regarding Company’s business and associated risks, and Company has complied with
all such requests; and Subscriber is able financially to bear the risk of losing
Subscriber’s full investment in the Shares.

(g) The Shares are being acquired in a transaction not involving a public
offering and Subscriber understands that the Shares have not been and may not
be, registered under the Securities Act or registered or qualified under any the
securities laws of any state or other jurisdiction, are and will be “restricted
securities” and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of the Shares,
Subscriber shall, among other things, give written notice to the Company of
Subscriber’s intention to effect such transfer, identifying the transferee and
describing the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Subscriber in this Part C.1(g) and (ii) an opinion of counsel
satisfactory to the Company to the effect that the proposed transfer may be
effected without registration under the Securities Act and without registration
or qualification under applicable state or other securities laws. Each
certificate for the Shares shall bear a legend similar to that set forth on the
first page of this Subscription Agreement (insofar as applicable) and otherwise
referring to reiterating the restrictions on transfer and other terms hereof
applicable to the Shares upon issuance, and containing such other information
and imposing such other restrictions as shall be reasonably required by the
Company.

(h)  Subscriber understands that no U.S. federal or state government or agency
has passed on or made any recommendation or endorsement of offering for sale or
the sale of the Shares.

(i)  Subscriber acknowledges there is no restriction imposed hereby upon the
Company in respect of the incurring by the Company of additional debt or the
issuance by the Company of additional debt or equity securities, or otherwise.

(j)  The Shares will be purchased for the account of the Subscriber for
investment only and not with a view to, or with any intention of, a distribution
or resale thereof, in whole or in part, or the grant of any participation
therein. The Subscriber has not been organized for the specific purpose of
acquiring the Shares. The Subscriber acknowledges that the Shares have not been
registered under the Securities Act, or the securities laws of any state or
other jurisdiction and cannot be disposed of unless subsequently registered
under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available.

(k)  The Subscriber is an “accredited investor” as defined in Rule 501(a) of
Securities and Exchange Commission Regulation D, and has an individual net
worth, or joint net worth with the Subscriber’s spouse, at the time of the
Subscriber’s purchase in excess of $1,000,000.

(l)  The Subscriber acknowledges that at no time was the Subscriber presented
with, or solicited by, any leaflet, public promotional meeting, newspaper or
magazine article, radio or television advertisement or any other form of general
advertising or general solicitation with respect to the Company.

(m)  This Subscription Agreement and any other documents executed and delivered
by the Subscriber in connection therewith or herewith have been duly authorized,
executed and delivered by the Subscriber, and are the legal, valid and binding
obligations of the Subscriber enforceable in accordance with their respective
terms.

(n) The execution and delivery of this Subscription Agreement and any other
documents executed and delivered by the Subscriber in connection herewith do
not, and the performance and consummation of the terms and transactions set
forth or contemplated therein or herein will not, contravene or result in a
default under any provision of existing law or regulations to which the
Subscriber is subject or any indenture, mortgage or other agreement or
instrument to which the Subscriber is a party or by which it is bound and does
not require on the part of the Subscriber any approval, authorization, license,
or filing from or with any foreign, federal, state or municipal board or agency
which has not been obtained.

(o)  The Subscriber represents and warrants that the amounts paid or to be paid
by it to the Company in respect of this Subscription Agreement were not and are
not directly or, to the Subscriber’s knowledge, indirectly derived from
activities that contravene federal, state or foreign laws and regulations,
including anti-money laundering and terrorist financing laws and regulations.
Federal regulations and Executive Orders administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities, and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at www.treas.gov/ofac.

(p) The Subscriber represents and warrants to, and agrees and covenants with,
the Company, as of the date hereof and as of the date of issuance of the Shares
to the Subscriber, that, to the best of his knowledge, none of (i) the
Subscriber, (ii) any person controlling or controlled by the Subscriber, and
(iii) any person for which the Subscriber is acting as agent or nominee in
connection with this Subscription Agreement, is a country, territory, individual
or entity named on the OFAC lists, nor is any such person or entity prohibited
from investing in the Company under any OFAC administered sanctions or embargo
programs.

(q) The Subscriber agrees promptly to notify the Company should the Subscriber
become aware of any change in the information set forth in Part (o) or Part (p)
above. The Subscriber acknowledges and agrees that, if required by law, the
Company may be obligated to “freeze the account” of the Subscriber, either by
prohibiting additional investments from the Subscriber and/or segregating assets
of the Subscriber in compliance with government regulations and, if required by
law, the Company may also be required to report such action and to disclose the
Subscriber’s identity to OFAC. The Subscriber also understands and agrees that
the Company may release confidential information about the Subscriber to law
enforcement agencies to the extent necessary to ensure compliance with all
applicable laws, rules and regulations.

(r)  The Company reserves the right to request such information as is necessary
to verify the identity of the Subscriber, any related party, any individual or
entity having signatory or other similar authority over the Subscriber and any
transferee of the Shares, and may seek to verify such identity and the source of
funds for the Purchase Price.

(s) If the Subscriber is acting as nominee or custodian for another person,
entity or organization in connection with the acquisition of the Shares, the
undersigned has so indicated on the “Subscriber Information” page attached
hereto. The representations and warranties contained in this Part C regarding
the Subscriber are true and accurate with regard to both the Subscriber and the
person, entity or other organization for which the undersigned is acting as
nominee or custodian. The person, entity or organization for which the
undersigned is acting as nominee or custodian will not transfer or otherwise
dispose of or distribute any part of its economic or beneficial interest in (or
any other rights with respect to) the Shares without complying with all of the
applicable provisions of this Subscription Agreement and applicable law, as if
such person, entity or organization were a holder of the Shares. If the
undersigned is acting as nominee or custodian for another person, entity or
organization, the undersigned agrees to provide such other information as the
Company may reasonably request regarding the undersigned and the person, entity
or organization for which the undersigned is acting as nominee or custodian in
order to determine the eligibility of the Subscriber to purchase the Shares.

2.  Company Representations and Warranties. By accepting the Subscriber’s
subscription, the Company warrants, represents and agrees with the Subscriber as
follows:

(a) The Company is duly organized, validly existing and in good standing as a
corporation under the Delaware General Corporation Law, with all requisite
corporate power and authority to conduct its business as currently conducted and
to issue and sell the Shares in accordance with the terms of this Subscription
Agreement. This Subscription Agreement (when accepted) will have been duly
authorized, executed and delivered by the Company.

(b) This Subscription Agreement is a legally binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

D.   Assignment, Survival, Effectiveness and Further Information.

1.  This Subscription Agreement is not assignable by either the Subscriber or
the Company without the prior approval of the other party in its sole and
absolute discretion. This Subscription Agreement shall be binding upon the
successors and any permitted assigns of the Subscriber and, when accepted by the
Company, shall be binding upon the successors and any permitted assigns of the
Company.

2.  All of the agreements, covenants, representations and warranties made by the
Subscriber in this Subscription Agreement shall survive the execution and
delivery hereof. The Subscriber shall use reasonable efforts to notify the
Company and to do so promptly upon discovering that any of the representations
or warranties made herein were false when made or has, as a result of changes in
circumstances, become false. Every provision of this Subscription Agreement is
intended to be severable, and if any term or provision hereof is held to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the validity of the remainder hereof.

3.  The agreements of the Subscriber set forth herein shall become effective and
binding upon the Subscriber, without right of revocation, upon the Company’s
acceptance of this Subscription Agreement.

E.   Miscellaneous. Unless otherwise indicated, the address on the first page of
this document is the legal residence of the Subscriber, and all offers and
communications in connection with the offering of the shares of Common Stock
subscribed to herein have been conducted at such address. The Subscriber, if a
foreign person, represents that he has complied with all of the laws, if any, of
his country of residence applicable to the acquisition of the Shares subscribed
to herein.

F.   Remedies. The Subscriber understands the meaning and legal consequences of
his covenants, representations and warranties contained herein, and hereby
agrees that the Company may recover from the Subscriber, and the Subscriber
shall hold the Company harmless from, any and all loss, damage or liability due
to or arising out of any breach of any such covenant, representation or
warranty.

G.   Communication. Any notice, demand, request or other communication which may
be required or contemplated herein (including delivery of this Subscription
Agreement by and between the parties hereto) shall be sufficiently given or
delivered if (i) given either by facsimile transmission (with confirmation of
receipt), by reputable overnight delivery service, postage prepaid, or by
registered or certified mail, postage prepaid and return receipt requested, to
the address indicated herein or to such other address as any party hereto may
specify as provided herein, or (ii) delivered personally at such address.

H.  Applicable Law. This Subscription Agreement and all legal relations, claims
or obligations arising out of this transaction shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions.

I.  Confirmation of Representations; Additional Information. Upon request of the
Company, the Subscriber shall confirm the accuracy of the representations in
this Subscription Agreement to the Company as of the Closing Date and will use
reasonable efforts to notify the Company and to do so promptly if the Subscriber
becomes aware that such representations are, at any time, inaccurate in any
respect. In addition, the Subscriber hereby agrees to respond reasonably to
requests to supply any additional written information concerning the
representations in this Subscription Agreement that the Company may reasonably
request.

J.   Indemnification. The Subscriber shall indemnify and hold harmless the
Company and its agents and affiliates (collectively, the “Indemnified Persons”)
from and against any losses, claims, damages, liabilities, costs or expenses to
which any of them may become subject arising out of or based upon any false
representation or warranty, or any breach of or failure to comply with any
covenant or agreement, made by the Subscriber in this Subscription Agreement or
in any other document furnished to the Company in connection with the
Subscriber’s investment in the Company. The Subscriber will reimburse each
Indemnified Person for his, her or its reasonable legal and other expenses
(including the cost of any investigation and preparation) as they are incurred
in connection with any action, proceeding or investigation arising out of or
based upon the foregoing. The indemnity and reimbursement obligations of the
Subscriber under this Part J shall be in addition to any liability which the
Subscriber may otherwise have.

K.   General. This Subscription Agreement may be executed in counterparts with
the same effect as if the parties executing the counterparts had all executed
one counterpart. This Subscription Agreement and the documents specifically
referred to herein constitute the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. Neither this Subscription Agreement nor any provision hereof may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom such waiver, modification, discharge or
termination is sought to be enforced. Each provision of this Subscription
Agreement shall be considered separable and if for any reason any provision or
provisions hereof are determined to be invalid and contrary to any existing or
future law, such invalidity shall not impair the operation of or affect those
portions of this Subscription Agreement which are valid.

 

 

 

IN WITNESS WHEREOF, the Subscriber has executed and delivered this Subscription
Agreement to DEMAND POOLING, INC. this 17th day of June, 2016.

SUBSCRIBER

 

/s/ Kai Cheng Tang
Kai Cheng Tang

Purchase Price:           $70,000.00

 

ACCEPTANCE

Name of Subscriber: Kai Cheng Tang

Purchase Price:           $70,000.00

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

DEMAND POOLING, INC.

 

By: /s/ Richard K. Aland
Name: Richard K. Aland
Title: CEO



Dated: June 17, 2016